ICJ_087_MaritimeDelimitation_QAT_BHR_2001-03-16_JUD_01_ME_10_FR.txt. 451

OPINION INDIVIDUELLE DE M. FORTIER
[Traduction]

Contestation par Bahrein de quatre-vingt-deux (82) documents qataris —
Décision de Qatar de ne pas tenir compte des « documents non authentiques» —
Episode des quatre-vingt-deux (82) documents, y compris leur impact sur la
revendication qatarie concernant les îles Hawar — Nouvelle argumentation de
Qatar — Tort pouvant avoir été causé à l'administration de la justice interna-
tionale.

Souveraineté sur Zubarah — Examen des documents datant de 1868 a 1916
— Charge de la preuve — Présence des Naim à Zubarah — Titre fondé sur
l'allégeance de tribus nomades — Evénements de 1937 — Actes de conquête et
changement du titre en 1937 — Protestations contre une appropriation par la
force a une époque antérieure à la Charte des Nations Unies — Effet du prin-
cipe de stabilité — Compétence de la Cour.

L'ile de Janan et la décision britannique de 1939 — L'ile de Janan, partie
intégrante des Hawar — Contexte et interprétation des lettres du 23 décembre
1947.

Délimitation maritime — Réserves.

OBSERVATION PRÉLIMINAIRE

1. Avant de rédiger mon opinion individuelle sur Zubarah et Vile de
Janan, je tiens à relever un fait important qui est survenu au cours de la
procédure et qui, à mon sens, aurait dû faire l’objet d’un commentaire
dans l’arrêt. La Cour ayant choisi de ne pas aborder cette question, j’ai
décidé qu'il était de mon devoir de le faire. Je veux parler des quatre-
vingt-deux documents qataris dont l’authenticité a été contestée avec
succès par Bahreïn.

2. Ces quatre-vingt-deux documents ne sont mentionnés dans l’arrêt
qu'aux paragraphes 15 à 23 de la section qui retrace le déroulement de
l'instance devant la Cour. Il s’agit d’un simple exposé narratif. Je pense
pour ma part que cet incident extraordinaire appelle les observations sui-
vantes.

3. Lorsque Qatar a introduit sa requête devant la Cour en juillet 1991,
c’est sur ces quatre-vingt-deux documents qu’il fondait l'essentiel de son
argumentation à l’appui de sa revendication sur les îles Hawar. En sep-
tembre 1996, lorsqu'il a déposé son mémoire, ces quatre-vingt-deux docu-
ments figuraient parmi les annexes. Constituant presque le seul fonde-
ment de la revendication de Qatar sur les îles Hawar et, à un degré
moindre, sur la région de Zubarah, ils jouaient dans ce mémoire un rôle
essentiel. Quand l’authenticité de ces documents fondamentaux a été mise
en cause par Bahreïn, Qatar n’a pas renoncé à sa revendication sur les îles
Hawar. Il a avancé un nouveau moyen qu'il n’avait même pas développé
à titre subsidiaire dans son mémoire initial.

415
DÉLIMITATION ET QUESTIONS (OP. IND. FORTIER) 452

4. J’estime que la Cour ne devrait pas se borner à ne tenir aucun
compte de cet incident sans précédent. À mon avis, ces documents ont
«vicié» tout le dossier de Qatar (CR 2000/11, p. 12 et 14).

5. Certains d’entre eux ont d’ailleurs refait surface, directement ou
indirectement, dans divers passages des écritures et plaidoiries de Qatar.
Ils restent dans le dossier et certains sont encore parfois invoqués à
l'appui de l’argumentation présentée à titre subsidiaire par Qatar.

6. Si je dois accepter, et je le fais, la renonciation de Qatar à ces docu-
ments et ses excuses, je ne puis pour ma part considérer ses thèses sans
penser au tort qui aurait été causé à l’administration de la justice interna-
tionale, voire à l’autorité même de la Cour, si la mise en cause par Bahreïn
de l’authenticité de ces documents n’avait en fin de compte conduit Qatar
à informer la Cour qu’il avait «décidé de ne pas tenir compte, aux fins de
la présente affaire, des quatre-vingt-deux documents contestés ».

7. Lorsque j’examine le dossier de Qatar, je ne saurais oublier l'épisode
de ces documents. La cause de Qatar aujourd’hui n’est plus celle qui a été
exposée pour la première fois dans le mémoire du demandeur en sep-
tembre 1996. La façon dont la revendication qatarie sur les îles Hawar a été
présentée à la Cour a radicalement changé depuis le mémoire et le contre-
mémoire de Qatar. Ce qui s’est passé a directement et matériellement
influé sur plusieurs aspects importants de l’affaire.

8. Je note que, dans l'introduction de son contre-mémoire, Qatar résu-
mait ce qu’il appelait les «principaux éléments» de son dossier et affir-
mait que les éléments de preuve produits par lui avaient:

— premièrement, «montré» que toute la péninsule et les îles Hawar fai-
saient partie intégrante de son territoire;

— deuxiémement, «montré» que cette prétendue intégrité territoriale était
reconnue «au moins» depuis le milieu du XIX® siècle par la Grande-
Bretagne, l’Empire ottoman, les émirs locaux et même Bahreïn;

— troisièmement, «fait justice» des preuves présentées avec succès par
Bahreïn à Vappui de sa défense concernant les îles Hawar lors de
l'arbitrage ayant abouti à la sentence britannique de 1939; et

— quatrièmement, «apporté la preuve qu'il avait fait acte de souverai-
neté» dans les îles Hawar (contre-mémoire de Qatar, par. 1.2-1.8).

9. Je constate que ces «principaux éléments» du dossier de Qatar
étaient tous tributaires des quatre-vingt-deux documents, qui ont ensuite
été abandonnés par Qatar.

10. Comme je lai indiqué plus haut, Qatar a alors adopté une nouvelle
argumentation pour maintenir sa revendication sur les îles Hawar. Le
comportement et les effectivités ayant été abandonnés, Qatar fait main-
tenant reposer son titre sur les îles Hawar sur le titre originaire et sur la
proximité. Si ce nouvel argument est aussi bien fondé que le prétend
maintenant Qatar, pourquoi n’a-t-il pas été développé dans le mémoire
initial de Qatar, à tout le moins à titre subsidiaire? Qatar n'a jamais
répondu à cette question.

416
DÉLIMITATION ET QUESTIONS (OP. IND. FORTIER) 453

11. Je mets ici fin à mes observations sur les quatre-vingt-deux docu-
ments contestés et clos ce chapitre. J’estime que la Cour, lorsqu'elle a
examiné les versions contradictoires données par les Parties des faits de la
cause, ne devait pas se borner à rendre compte des correspondances
qu'elles ont échangées à la suite de la contestation par Bahreïn de
Pauthenticité des quatre-vingt-deux documents qui devaient être les prin-
cipaux éléments du dossier de Qatar. Je regrette qu’elle n’ait pas pris le
parti d’aller plus loin.

ZUBARAH

12. Si j'ai voté pour le paragraphe de l’arrêt de la Cour selon lequel
l'Etat de Qatar a souveraineté sur Zubarah, je suis arrivé à ma conclusion
pour des raisons différentes de celles qui sont exposées dans l'arrêt.

A mon avis, les documents établis entre 1869 et 1916 sur lesquels Qatar
fonde sa revendication concernant Zubarah ne sont pas aussi détermi-
nants que le dit la Cour. En 1916, Bahreïn n'avait pas perdu, dans la
péninsule de Qatar, son titre sur Zubarah.

13. Le paragraphe 5 de la requête de Qatar soumise à la Cour en juillet
1991 indique que «jusqu’en 1868 la péninsule du Qatar fut considérée par
les Britanniques comme une dépendance de Bahreïn». Cet aveu de Qatar
me permet de faire observer d'emblée que, au moins jusqu’en 1868,
l’ensemble de la péninsule de Qatar relevait de la souveraineté de Bahreïn;
cela incluait manifestement Zubarah.

14. La question que je me suis posée est la suivante: comment, quand,
où et dans quelle mesure Bahreïn a-t-il perdu son titre sur la péninsule, et
plus particulièrement sur Zubarah? La charge de la preuve incombait à
cet égard à Qatar. Après avoir examiné les faits, je suis parvenu à la
conclusion que Qatar ne l’a pas assumée.

15. A l’appui de sa revendication sur Zubarah, Qatar a invoqué une
série de documents établis entre 1868 et 1916. Je vais les évoquer succes-
sivement.

16. Ayant examiné les accords de 1868, je ne vois absolument rien qui
puisse m’amener à conclure qu’en vertu de ces accords l’autorité de
Bahreïn dans la péninsule de Qatar a pris fin à cette date.

17. L'histoire de la période comprise entre 1868 et 1916 tient en un
tissu complexe de relations entre les Turcs, les Britanniques, les cheikhs
de Bahreïn, les chefs de la famille Al-Thani et de nombreuses tribus à l’est
et au nord de la péninsule de Qatar. Je ne vois rien, dans le dossier sou-
mis à la Cour, qui laisse entendre que, pendant cette période, les cheikhs
de Bahreïn aient renoncé à leur prétention sur Zubarah. Je note aussi
que, dans son mémoire et son contre-mémoire, Qatar a invoqué plusieurs
documents établis à cette époque pour appuyer sa revendication sur
Zubarah. Nombre d’entre eux ont été reconnus comme «non authen-
tiques».

18. Avant le départ des Ottomans, en 1915, la Grande-Bretagne et la

417
DÉLIMITATION ET QUESTIONS (OP. IND. FORTIER) 454

Turquie ont conclu la convention anglo-turque non ratifiée de 1913 et le
traité de 1914. Le conseil de Qatar a renvoyé la Cour à l’article 11 de la
convention anglo-turque non ratifiée de 1913 (CR 2000/22, p. 18, par. 40),
qui stipule entre autres que «ladite presqu'île sera, comme par le passé,
gouvernée par le cheikh Djassim-bin-Sani et par ses successeurs». Je ne
vois dans cette disposition ou ailleurs dans le document rien qui soit assi-
milable à une reconnaissance d’un Etat de Qatar indépendant occupant
toute la péninsule. Les mots clés sont que la presqu'île sera, «comme par
le passé», gouvernée par les Al-Thani. Les preuves présentées à la Cour
sont concluantes: dans le passé (avant 1913), l’autorité des Al-Thani ne
s’étendait pas à de vastes régions de la presqu'île, y compris Zubarah. Je
ne m'explique pas comment Qatar peut invoquer le texte de l’accord de
1913 comme preuve de son titre sur Zubarah. En tout état de cause, le
traité non ratifié de 1913 ne saurait créer de titre.

19. Le traité de 1914 porte-t-il reconnaissance, à partir de cette date,
d’un Etat de Qatar? Je l’ai examiné attentivement et n’y ai trouvé aucune
indication pouvant être interprétée comme une reconnaissance du statut
politique du territoire d’El-Katr ou de la zone sur laquelle s’exerçait
l'autorité de ceux qui en gouvernaient une partie.

20. J'en viens maintenant à l'accord de 1916. Etablit-il la perte par
Bahreïn de son titre sur Zubarah, au profit de Qatar? Ce dernier a ren-
voyé la Cour aux articles X et XI de cet accord. Aux termes de l’article X,
le Gouvernement britannique s’engageait à protéger le souverain, ses
sujets et son territoire de toute agression. Aux termes de l’article XI, la
Grande-Bretagne s’engageait également à prêter ses bons offices au cas
où le souverain ou ses sujets seraient en butte sur le territoire de Qatar a
des attaques lancées par voie de terre. Ni l’un ni l’autre de ces articles, ni
d’ailleurs aucune autre disposition du traité, ne précisait l’étendue de ce
«territoire». Je ne vois nulle part dans cet accord une reconnaissance du
statut de Qatar ou de son titre sur la péninsule et, en particulier, sur
Zubarah.

21. Je conclus que Qatar n’a pas assumé la charge de la preuve qui lui
incombait et que les faits sont clairs: en 1916, Bahreïn n'avait pas perdu
son titre sur Zubarah dans la péninsule de Qatar.

22. Avant d’en venir à certains événements de 1937 qui ont pesé de
façon décisive sur ma conclusion concernant laquelle des deux Parties a
souveraineté sur Zubarah aujourd’hui, j'examinerai brièvement deux
aspects importants de la présente affaire:

i) Un souverain peut-il établir ou maintenir un titre sur des territoires
possédant certaines caractéristiques par l’intermédiaire de tribus lui
ayant prêté serment d’allégeance?

ii) Les liens existant entre le souverain de Bahreïn et la tribu des Naim
peuvent-ils être définis comme des liens d’allégeance susceptibles d’être
utilisés par Bahreïn pour fonder sa revendication de souveraineté sur
Zubarah?

Je traiterai ces deux questions ensemble.

418
DÉLIMITATION ET QUESTIONS (OP. IND. FORTIER) 455

23. Les preuves qui ont été fournies à la Cour attestent à mon avis
d’une présence régulière et constante des Naim dans la région de Zuba-
rah, en tout cas de 1868 à 1937. Que les Naim et les Al-Khalifah étaient en
relation n’a jamais été mis en doute (voir la réplique de Bahrein, p. 124-
126). Les liens d’allégeance des tribus naim qui habitaient le nord-ouest
de la péninsule de Qatar et sont restées loyales 4 Bahrein et aux Al-Kha-
lifah pendant toute la période considérée confirment-ils le titre de Bahrein
sur la région de Zubarah? Qatar a soutenu avec force que de tels liens
n’existaient pas et que, en tout état de cause, l’allégeance de tribus no-
mades comme les Naim dans la région du Golfe ne saurait créer un titre.

24. Dans des régions comme celle de Zubarah, qui étaient habitées par
des nomades et n’avaient pas de frontières formelles, des liens d’allégeance
comme ceux évoqués plus haut peuvent-ils servir de base à la revendica-
tion par Bahreïn de sa souveraineté sur Zubarah? Je le crois.

25. Le droit international reconnaît que, dans certains territoires pré-
sentant des caractéristiques exceptionnelles comme une faible habitabi-
lité, ce qui est incontestablement le cas de la région de Zubarah, un
souverain peut établir et maintenir un titre sur un territoire en y exerçant
son pouvoir ou un contrôle par l'intermédiaire de tribus lui ayant fait ser-
ment d’allégeance et ayant sollicité son aide.

26. Dans l’arbitrage Chardjah/Doubai relatif à un différend frontalier
entre des voisins des Parties à la présente affaire, ce fondement d’un titre
a été admis en droit. Le Tribunal a fait observer ce qui suit:

«jusqu’au milieu du XX siècle, cette région était en grande partie un
désert très peu peuplé. Si l’on excepte la frange côtière, elle était
habitée par des populations nomades ou semi-nomades pour les-
quelles le concept moderne de «limite» ou de «frontière» n’avait
aucun sens. Seuls comptaient pour elles les zones ou habitats à
l'intérieur desquels elles se déplaçaient.

Les tribus faisaient allégeance à un souverain. Cette allégeance
pouvait revêtir différentes formes, par exemple le paiement de l’impôt
religieux appelé «zakat». Le lien entre une tribu et un souverain
pouvait être étroit ou ténu selon le degré d'indépendance des popu-
lations concernées. C’est cependant par cette allégeance qu’un sou-
verain pouvait exercer une forme de souveraineté sur une région où
des tribus nomades se déplaçaient régulièrement d’un endroit à un
autre. Il n’y avait pas de contrôle direct exercé par un souverain sur
un territoire donné mais un contrôle exercé par l'intermédiaire du
système tribal et qui, si une tribu se montrait très indépendante, pou-
vait d’ailleurs devenir plus ou moins théorique. M. Morsy Abdullah
a parfaitement résumé la situation en ces termes:

«Les frontières politiques dépendaient des liens d’allégeance des
tribus à tel ou tel cheikh et étaient donc susceptibles de se modifier
fréquemment. Ainsi, la frontière entre les Etats de la Tréve et le
sultanat de Mascate et les limites entre les Etats ont souvent

419
DÉLIMITATION ET QUESTIONS (OP. IND. FORTIER) 456

changé au cours des XIX® et XX° siècles car elles dépendaient du
dirah des tribus. Le dirah était à l’époque en Arabie une région
aux contours flous dont la taille changeait selon [a puissance de la
tribu qui l’occupait. Par ailleurs, l’allégeance d’une tribu était
fonction de ses intérêts et pouvait donc se déplacer, ce qui se pro-
duisait souvent à cette époque.»

Le mot «dirah» désigne une région à l’intérieur de laquelle se
déplace une population nomade. En revanche, le terme «haram»
désigne une zone voisine d’une ville ou d’une localité et sur laquelle
cette ville ou localité peut prétendre exercer des droits exclusifs pour
se procurer ce qui est nécessaire à son existence.» (Différend fronta-
lier entre Chardjah/Doubaï, International Law Reports, vol. 91,
p. 587-588.)

27. Le dirah tribal de Zubarah a été occupé par les Naim pendant la
période considérée et jusqu'aux événements de 1937 (mémoire de Bahreïn,
section 2.1; contre-mémoire de Bahreïn, section 2.2. Voir aussi la carte 5
dans l’annexe 7 du mémoire de Bahreïn).

28. Dans l'affaire du Sahara occidental, la Cour a examiné différents
concepts régionaux de souveraineté en tant que fondements d’une souve-
raineté territoriale au regard du droit international. La Cour a dit ce qui
suit:

«Le Maroc demande à la Cour de tenir compte de la structure
particulière de Etat chérifien en examinant les moyens de preuve.
De l'avis de la Cour, aucune règle de droit international n’exige que
l'Etat ait une structure déterminée, comme le prouve la diversité des
structures étatiques qui existent actuellement dans le monde. La
demande du Maroc est donc légitime. Plus particulièrement,
lorsqu'un Etat revendique la souveraineté sur un territoire, sa struc-
ture propre peut être un élément à prendre en considération pour
juger de la réalité des manifestations d’activité étatique invoquées
comme preuves de cette souveraineté.

Que, au moment de la colonisation du Sahara occidental par l’Es-
pagne, l'Etat chérifien ait eu un caractère particulier, cela est certain.
Cette particularité tenait à ce qu’il était fondé sur le lien religieux de
l'Islam qui unissait les populations et sur /’allégeance de diverses tri-
bus au sultan, par l'intermédiaire de leurs caïds ou de leurs cheikhs,
plus que sur la notion de territoire... D’autre part, les liens poli-
tiques d’allégeance à un souverain ont souvent été un élément essentiel
de la texture de Etat. Mais cette allégeance doit incontestablement
être effective et se manifester par des actes témoignant de l’accepta-
tion de l'autorité politique du souverain, pour pouvoir être considérée
comme un signe de sa souveraineté. Autrement, il n’y a pas de mani-
festation ou d’exercice authentique de l’autorité étatique. Il s'ensuit
que le caractère particulier de l'Etat marocain et les formes particu-
lières sous lesquelles sa souveraineté a pu en conséquence se mani-
fester ne dispensent pas la Cour d'examiner si, au moment pertinent,

420
DÉLIMITATION ET QUESTIONS (OP. IND. FORTIER) 457

la souveraineté marocaine s’exerçait ou se manifestait effectivement
au Sahara occidental.» (Sahara occidental, avis consultatif,
C.LJ. Recueil 1975, p. 43-44, par. 94-95; les italiques sont de moi.)

29. A mon avis, Zubarah a relevé de la souveraineté de Bahreïn pen-
dant toute la période comprise entre 1868 et 1937 en raison de la présence
dans la région de la tribu des Naim qui manifestait clairement son
allégeance au souverain de Bahreïn et acceptait son autorité politique. Le
dossier contient de nombreux exemples de ces liens (réplique de Bahreïn,
p. 124-126).

30. J’observe que, pour sa part, Qatar n’a pas été en mesure de fournir
de preuves d'activités des Al-Thani ou des Ottomans dans la région de
Zubarah avant 1937.

31. Une lettre écrite en mai 1937 par Hickinbotham, résident politique
britannique, me paraît pertinente quand on considère aussi bien les évé-
nements qui ont eu lieu plus tard cette année-là que la souveraineté
qu’aurait exercée Qatar sur l’ensemble de la péninsule à l’époque.

«Le conseiller [Belgrave] m’a informé que le Gouvernement de
Bahreïn avait une contre-proposition à présenter si besoin était. Elle
reposait sur le fait qu’il était disposé à céder toute la zone directe-
ment contigué à Zubarah, à condition que le Gouvernement de
Bahreïn soit autorisé à conserver Zubarah pour en disposer exacte-
ment comme il l’entendrait. Nous sommes convenus que, si le cheikh
Abdullah [ou Qatar] jouissait encore de quelque pouvoir, il n’y avait
aucune raison de ne pas parvenir à un compromis satisfaisant sous
cette forme — tandis que les Naim se verraient accorder le droit de
décider par plébiscite quel souverain ils souhaitaient servir. Bien
entendu, s'ils devaient émigrer dans n'importe quelle région de Qatar
appartenant au cheikh de Qatar, après avoir accepté, par exemple, la
nationalité bahreïnite, ils seraient ensuite automatiquement suscep-
tibles d'être assujettis à tous les impôts auxquels étaient à l’époque
soumis les autres contribuables de Qatar.» (Mémoire de Bahreïn,
vol. 3, annexe 128, p. 675; les italiques sont de moi.)

32. A cette date cruciale (1937), il ne faisait donc aucun doute pour le
résident politique britannique que des «régions» de Qatar n’apparte-
naient pas alors au cheikh de Qatar. La région de Zubarah était mani-
festement l’une d’elles.

33. En bref, les éléments de preuve fournis par Bahreïn attestent à
mon avis une présence régulière et constante des Naim dans Ja région de
Zubarah jusqu’en 1937. Bahreïn avait souveraineté sur Zubarah avant les
événements de 1937, que je vais aborder maintenant.

34. Comme je l'ai écrit plus haut, la région de Zubarah était alors
habitée par la tribu des Naim. En juillet 1937, les Naim vivant à Zubarah
ont été attaqués par les Al-Thani et leurs partisans et chassés de la région
par la force. Des témoignages de première main ont été fournis à la Cour
au sujet de cette bataille. (Voir mémoire de Bahreïn, par. 283-284.)

421
DELIMITATION ET QUESTIONS (OP. IND. FORTIER) 458

35. Après avoir examiné le dossier soumis à la Cour, j'estime que les
événements de juillet 1937 ne peuvent être considérés que comme des
actes de conquête de la part de Qatar. Bahreïn n’a jamais acquiescé à la
prise de Zubarah par Qatar (voir réplique de Bahreïn, section 4.6, p. 140
et suiv. Voir aussi mémoire de Bahreïn, vol. 5, annexe 301, p. 1216-1217).

36. Si, comme cela s’est passé en 1937, Zubarah devait être prise
aujourd’hui par la force, il ne fait aucun doute que l’on serait là en pré-
sence d’un acte illicite ne pouvant priver Bahreïn de son titre. La position
actuelle, pleinement acceptée en droit international, est que l’emploi de la
force est illicite et qu’il ne saurait par lui-même avoir pour effet un chan-
gement de titre.

37. En 1937, toutefois, le droit était en évolution et la situation n’était
pas aussi claire.

38. Au cours des plaidoiries, la Cour a été renvoyée à la cinquième édi-
tion, parue en 1937, de Pouvrage d’Oppenheim intitulé /nternational
Law, et à sa neuvième édition, parue en 1992 (CR 2000/11, p. 39-41), dans
laquelle les auteurs, sir Robert Jennings et sir Robert Watts, ont exprimé
l'opinion qu’il ne faut pas tenir comme établi que l’appropriation de ter-
ritoires par la force à une époque antérieure à la Charte des Nations
Unies peut faire l’objet de protestations aujourd’hui.

39. Les auteurs de la neuvième édition concluent ainsi leurs observa-
tions: «cette conclusion est renforcée par le principe de stabilité qui doit
au moins être un facteur important dans les questions concernant la sou-
veraineté territoriale» (p. 705). Je partage ce point de vue.

40. Je suis donc parvenu à la conclusion que la Cour n’a pas compé-
tence pour dire et juger aujourd’hui, plus de soixante ans après l’appro-
priation par la force, que Bahreïn a et a gardé à toutes les époques
considérées souveraineté sur Zubarah.

41. Pour ces raisons, je conclus que Qatar a souveraineté sur Zubarah.

ILE DE JANAN

42. La Cour a dit que l'Etat de Qatar a souveraineté sur l’île de Janan,
y compris Hadd Janan. Dans mon opinion individuelle, j’expose les rai-
sons pour lesquelles, à mon sens, l'Etat de Bahreïn a souveraineté sur l’île
de Janan, y compris Hadd Janan.

43. La Cour a statué en disant que la décision britannique de 1939 a
tranché en faveur de Bahreïn la question du titre sur les îles Hawar. Au
sujet de Janan, la question cruciale est celle de savoir si, selon les règles
normales d'interprétation, cette décision doit être considérée comme
ayant concerné, à l'époque, l’île de Janan. La seule tâche qui incombe à la
Cour est d’interpréter la décision de 1939.

44. La lettre contenant la décision de 1939 indique:

«s’agissant de la propriété des îles Hawar, je suis chargé par le gou-
vernement de Sa Majesté de vous informer qu'après un examen

422
DÉLIMITATION ET QUESTIONS (OP. IND. FORTIER) 459

approfondi des éléments de preuve présentés ... ce dernier a décidé
que ces îles appartenaient à l'Etat de Bahreïn et non à l’Etat de
Qatar» (contre-mémoire de Bahreïn, vol. 1, p. 150, par. 362; les ita-
liques sont de moi).

45. La référence générale aux îles Hawar dans la décision britannique
de 1939 doit-elle être comprise comme incluant ou excluant Janan?
Jestime qu’elle ne peut être comprise autrement qu’incluant Janan.

46. Le dossier dont est saisie la Cour prouve abondamment que les
termes «groupe des îles Hawar», «îles du groupe des Hawar», «groupe
des Hawar» et «îles Hawar» ont été utilisés indifféremment comme syno-
nymes par tous les intéressés au cours des années trente.

47. Avant et pendant les années trente, on avait généralement tendance
à considérer Janan comme faisant partie des Hawar sans que cela repose
sur de quelconques études géologiques ou mesures de la profondeur de la
mer entre Jazirat Hawar et Janan. Chacune des parties s’est efforcée de
présenter des cartes montrant que les Hawar, y compris Janan, lui appar-
tenaient. Aucune carte ne contient des éléments donnant à entendre que
les Britanniques, les Turcs ou d’autres distinguaient Janan des Hawar. Il
est clair que, dans les années trente, les Britanniques ont dû penser que
l'attribution de la souveraineté sur «les Hawar» s’étendait à Janan.

48. Et rien, dans le comportement de Bahreïn et de Qatar au cours de
la période antérieure à la décision de 1939, n’aurait amené la Grande-
Bretagne à penser qu’elle avait plus d’un problème à résoudre pour déci-
der de la souveraineté sur les îles situées au large de la côte occidentale de
Qatar.

49. En 1936, dans le cadre des négociations engagées pour l'octroi
d’une concession pétrolière dans le secteur non alloué de Bahreïn, le sou-
verain de cet Etat a communiqué une liste d’îles officialisant sa prétention
sur les Hawar. Cette liste incluait l’île de Janan. On ne trouve aucune
indication, tant sur le plan interne que dans la correspondance échangée
avec le souverain de Bahreïn, que la Grande-Bretagne ait considéré Janan
comme ne faisant pas partie des Hawar et ayant par conséquent été
incluse dans la concession accordée en 1935 à PCL par Qatar.

50. Janan était mentionnée expressément dans la liste établie en 1936
par Bahreïn, qui semble avoir été la première affirmation écrite officielle
par Bahreïn de sa souveraineté sur les îles Hawar. La deuxième liste de
Bahreïn, datant de 1937, ne mentionnait ni Janan ni les îles Hawar ni
aucune autre île en particulier, mais se bornait à faire état de la «pres-
quile des Hawar». Il n’y a aucune raison de ne pas interpréter ces mots
comme un renvoi aux listes plus précises de l’année précédente, qui
incluaient Janan.

51. La liste de 1938 fut présentée aux fins directes de la décision à
prendre au sujet des îles Hawar. On aurait pu s’attendre dans ces condi-
tions à une énumération complète de toutes les îles revendiquées et des
îles situées au large de la côte occidentale de Qatar. Toutefois, je trouve
parfaitement normal que, compte tenu des deux listes soumises les deux

423
DÉLIMITATION ET QUESTIONS (OP. IND. FORTIER) 460

années précédentes, Bahreïn n’ait pas jugé nécessaire d’en établir encore
une mais ait choisi une démarche différente — à savoir tenter d’étayer
une revendication déjà formulée en énumérant les rochers et les îles
équipés de balises. Cette liste fut transmise par Belgrave qui, quelques
jours plus tard, transmit également une carte de concession où Janan
apparaît clairement comme faisant partie de la concession des îles Hawar.

52. Je note enfin que, dans la demande présentée par Qatar au sujet de
la décision britannique de 1939, rien ne donne à entendre que, quelle que
puisse être la conclusion au sujet des Hawar, Janan constituait une ques-
tion distincte dans laquelle les thèses de Qatar étaient tout aussi bien
étayées, voire plus.

53. Pour arrêter sa conclusion au sujet de Vile de Janan, la Cour a
attaché une grande importance aux lettres que l'agent politique britan-
nique à Bahreïn a adressées le 23 décembre 1947 aux souverains de Qatar
et de Bahreïn. Elle a estimé que, en procédant de la sorte en 1947, Pagent
politique britannique «a fourni une interprétation faisant foi de la déci-
sion de 1939 et de la situation en résultant» (arrêt, par. 164).

54. À mon avis, ces lettres de 1947 ne visaient à déterminer la pro-
priété d’aucune île, grande ou petite. Si on leur applique les règles de lec-
ture normales, on voit qu’elles ne visaient pas à interpréter la décision de
1939. La question décisive pour la Cour n'est pas de savoir si, dans son
application en ce qui concerne Janan, la délimitation des fonds marins
effectuée en 1947 était ou non correcte. Si (comme je le crois) la décision
britannique de 1939 incluait effectivement Janan dans les Hawar, l’affir-
mation, dans la lettre de 1947, selon laquelle «l’île de Janan n'est pas
considérée comme faisant partie du groupe des Hawar», ne saurait modi-
fier en droit la décision de 1939. Enfin, elle n’est selon moi guère probante
même si on y voit une interprétation donnée en 1947 par un haut fonc-
tionnaire d’une décision gouvernementale de 1939 parce qu’elle ne prend
pas en considération la documentation qui serait pertinente pour une
telle interprétation.

55. Dernier point: le contexte des lettres de 1947 est également impor-
tant. Leur objet n’était pas de notifier aux souverains une décision qu'ils
seraient en droit ou en devoir de respecter mais simplement de les infor-
mer que les autorités britanniques considéreraient désormais leurs fonds
marins comme délimités ainsi qu’elles l’indiquaient, en particulier dans le
cadre de leurs négociations avec PLC et BAPCO, les deux sociétés pétro-
lières concurrentes concernées. En somme, il me paraît clair que les lettres
de 1947 visaient simplement a formuler la politique du Royaume-Uni et
n’avaient aucune signification juridique pour ce qui est de la propriété de
Pile de Janan.

56. Je termine en notant que Qatar semble admettre que l’île de Janan
a toujours été considérée comme appartenant au groupe des îles Hawar
quand il cite la description faite par Lorimer de ces îles en 1908. Celui-ci
écrit que «l’île (Jaruzar Hawar) est flanquée au nord par Jazirat Rubadh
et au sud par Jazirat Janan» (mémoire de Qatar, par. 5.38).

424
DÉLIMITATION ET QUESTIONS (OP. IND. FORTIER) 461

57. Pour les raisons que je viens d’exposer, j'estime que Janan, y com-
pris Hadd Janan, doit être considérée comme faisant partie des Hawar
sur lesquelles Bahreïn a souveraineté. C’est pourquoi j'ai voté contre le
paragraphe 3 du dispositif de l’arrêt.

DÉLIMITATION MARITIME

58. Bien que j'ai de sérieuses réserves en ce qui concerne le raisonne-
ment de la Cour sur certains aspects de la délimitation maritime, et en
particulier sur son traitement des cas de Fasht al Azm, Qit’at Jaradah et
Fasht ad Dibal, j’ai décidé de voter pour le paragraphe 6 du dispositif de
lParrêt.

59. Je tiens cependant à souligner mon désaccord pour ce qui est de la
partie de la limite maritime unique qui passe en direction de l’ouest entre
Jazirat Hawar et Janan. Puisque Janan fait selon moi partie des Hawar et
appartient donc à Bahreïn, je conviens avec mon collègue M. Kooijmans
que la limite devrait passer, en direction du sud-ouest, entre Janan et la
côte de la péninsule. Mais la Cour ayant décidé que Janan appartenait à
Qatar et tracé la limite maritime sur cette base, je n’ai pas voulu exprimer
ce désaccord par un vote négatif.

(Signé) L. Yves Fortier.

425
